DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 03/23/2022, claims 1, 3-14 and 16-20 have been amended, and claims 2 and 15 have been cancelled. Currently, claims 1, 3-14 and 16-20 are pending.

Allowable Subject Matter
Claims 1, 3-14 and 16-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a crack detection configuration used in a display.
Independent claim 1 distinctly features: 	
	“a pixel layer having a notch therein and including a plurality of pixels; and a wiring layer disposed below the pixel layer, the wiring layer including detection wiring disposed between an edge of the pixel layer and an outline of the notch, wherein the detection wiring is disposed along the notch and the detection wiring is for detecting cracks on an area adjacent to the pixel layer, wherein the detection wiring includes a first detection line and a second detection line, and the first detection line is disposed more adjacent to the pixel layer than the second detection line ”
Independent claim 14 distinctly features:
“a pixel layer having a notch therein and including a plurality of pixels, and a wiring layer including a detection wiring disposed between an edge of the pixel layer and an outline of the notch, wherein the detection wiring is disposed along the notch and the detection wiring is for detecting cracks on an area adjacent to the pixel layer; and at least one sensor disposed in the notch of the pixel layer, wherein the detection wiring is disposed between the pixel layer and the at least one sensor, wherein the detection wiring includes a first detection line and a second detection line, and the first detection line is disposed more adjacent to the pixel layer than the second detection line”
Independent claim 19 distinctly features:
“an output circuit configured to output a first electrical signal to a first stage of detection wiring of the display device; an input circuit configured to receivedge of the pixel layer and an outline of the notch, wherein the detection wiring is disposed along the notch and the detection wiring is for detecting cracks on an area adjacent to the pixel layer, and wherein the detection wiring includes a first detection line and a second detection line, and the first detection line is disposed more adjacent to the pixel layer than the second detection line”
The closest prior arts Kim (US 20140368228 A1) teaches a display fault detection configuration as shown in paragraphs 26-45 and figures 1 and 6, and Kim et al. (US 20180158741 A1) teaches a display fault detection configuration as shown in paragraphs 46-54.
However it either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious which shows a fault detection configuration as outlined above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626